Citation Nr: 0020196	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 31, 1998, 
for an award of a total rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty for training from July 1961 
to January 1962 and on active duty from December1963 to 
October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a total rating for PTSD, 
effective on March 31, 1998.  The veteran appealed the 
effective date of the award.  


FINDING OF FACT

The veteran applied for an increased rating for his PTSD in 
June 1994; total disability is demonstrated of record on 
September 21, 1994.


CONCLUSION OF LAW

The criteria for an effective date of September 21, 1994, for 
an award of a 100 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.132, Code 9411 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  

Service connection was granted for PTSD by the RO in a June 
1992 rating decision.  A 10 percent rating was assigned at 
that time.  The veteran did not appeal this 

rating.  On June 20, 1994, VA received an informal claim from 
the veteran requesting an increase in the evaluation for his 
PTSD.  By rating decision, dated in July 1995, the RO 
increased the evaluation to 50 percent, effective June 20, 
1994.  The veteran appealed this evaluation, claiming that a 
higher rating was warranted.  A statement of the case was 
issued and the veteran continuously prosecuted his appeal 
until a 100 percent rating was granted in the July 1998 
rating decision that gave rise to this appeal.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

The veteran's claim may be dated from the July 1995 rating 
decision, the rating of which he appealed.  Therefore, the 
award of the 100 percent rating may not be made effective 
prior to that assigned in 1995, June 20, 1994, the date of 
his claim for an increased rating.  As this may be taken as 
the date of the veteran's claim, the effective date of the 
award must be set on the basis of the date as of which it is 
factually ascertainable that an increase in disability had 
occurred, the date entitlement arose.  The medical reports of 
record will be reviewed with this in mind.  

One factor complicating this process is that the regulations 
utilized to evaluate PTSD were changed, effective in November 
1996, during the course of the appeal.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A 50 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or 

favorable relationships with people be severely impaired and 
that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 1996).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent 

inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Code 9411 (1999) 
(effective as of November 1996).  

VA outpatient treatment records, dated in June 1993, show 
that the veteran was "doing reasonably well" at that time.  
In June 1994, it was noted that he had increased complaints 
of nightmares and intrusive thoughts.  The assessment was of 
PTSD, with the symptoms persisting despite the use of 
medication.  In August 1994, it was noted that the veteran 
felt that his medications were helpful, but one month later 
there was difficulty obtaining one of the medications, and on 
a treatment record on September 21, 1994, the examiner noted 
that the veteran was unable to function at gainful 
employment.  In October 1994, it was noted that the veteran 
was now getting benefit from his current medication regimen, 
but in November 1994, the veteran was found to have 
decompensated since his last appointment.  It was planned to 
assist the veteran arrange inpatient care.  

The veteran was hospitalized from February 1995 to May 1995.  
It is noted that he was awarded a temporary total rating on 
the basis of the hospitalization.  At the time of his 
discharge from the hospital, it was believed that he had 
improved interpersonal and communication skills and was 
better with irritability and anger management.  He was calm, 
cooperative and pleasant.  His affect was stable and his mood 
was euthymic.  He was not psychotic, suicidal or homicidal.  
He was apprehensive about being able to cope outside of the 
hospital, but his discharge was regular and he was considered 
capable or returning to his prehospital activities.  

An examination was conducted by VA in July 1995.  On mental 
status evaluation, he was alert, pleasant and cooperative.  
He primarily stressed his ready tendency to become angry.  He 
appeared more resentful than actively depressed; 
nevertheless, he did express some guilt and indicated that 
there were times that he wished that he was dead.  There were 
no signs of psychotic phenomena.  Memory, orientation, 

insight and judgment were adequate.  He was competent to 
manage financial benefits.  The diagnosis was PTSD.  There 
was no opinion rendered by the examiner regarding the 
veteran's ability to maintain employment.  

VA outpatient treatment records show that the veteran was 
treated in October 1995 at which time the examiner stated 
that the veteran continued to have severe symptoms of PTSD 
that totally incapacitate him from gaining or maintaining any 
meaningful employment.  Subsequent treatment records show 
that his disability was considered to be under fair control 
with the use of medications.  

Evaluation of the veteran's treatment reports show that he 
was first considered totally disabled by his PTSD on 
September 21, 1994.  While his disability clearly improved at 
times through the use of various medications, it is clear 
that the overall level of his impairment was considered to be 
such that he continued to remain unemployable.  It is 
significant that an opinion that the veteran was unable to 
maintain employment was rendered in October 1995, despite a 
three month inpatient hospital stay that had ended only five 
months earlier.  Under these circumstances, the veteran is 
shown to be totally disabled by his PTSD from September 21, 
1994.  


ORDER

An effective date of September 21, 1994, for an award of a 
total disability rating for PTSD is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

